—Motion by petitioner Committee on Professional Standards for order suspending respondent due to his failure to comply with the subpoena duces tecum dated December 14, 1992 (22 NYCRR 806.4 [b]). Motion granted, and respondent is suspended, effective 20 days after service upon respondent of the order to be entered on this decision, pending his full compliance with the subpoena and with the additional requests for financial records and information regarding respondent’s escrow accounts contained in petitioner’s letters to respondent dated April 8, 1993 and July 16, 1993.
Application by Scott Bush, Esq., for leave to withdraw from representation of respondent in this matter granted.
Weiss, P. J., Yesawich Jr., Cardona, White and Casey, JJ., concur.